

116 HR 2959 IH: Freedom from Assault Weapons Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2959IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Swalwell of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo remove assault weapons and large capacity ammunition feeding devices from circulation, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Freedom from Assault Weapons Act. 2.Definitions Section 921(a) of title 18, United States Code, is amended—
 (1)by inserting after paragraph (29) the following:  (30)The term semiautomatic pistol means any repeating pistol that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge. (31)The term semiautomatic shotgun means any repeating shotgun that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge.; and (2)by adding at the end the following:
				
 (36)The term semiautomatic assault weapon means any of the following, regardless of country of manufacture or caliber of ammunition accepted:
 (A)A semiautomatic rifle that has the capacity to accept a detachable magazine and any 1 of the following:
 (i)A pistol grip. (ii)A forward grip.
 (iii)A folding, telescoping, or detachable stock, or is otherwise foldable or adjustable in a manner that operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of the weapon.
 (iv)A grenade launcher. (v)A barrel shroud.
 (vi)A threaded barrel. (B)A semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds, except for an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (C)Any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (D)A semiautomatic pistol that has the capacity to accept a detachable magazine and any 1 of the following:
 (i)A threaded barrel. (ii)A second pistol grip.
 (iii)A barrel shroud. (iv)The capacity to accept a detachable magazine at some location outside of the pistol grip.
 (v)A semiautomatic version of an automatic firearm. (vi)A manufactured weight of 50 ounces or more when unloaded.
 (vii)A stabilizing brace or similar component. (E)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.
 (F)A semiautomatic shotgun that has any 1 of the following: (i)A folding, telescoping, or detachable stock.
 (ii)A pistol grip. (iii)A fixed magazine with the capacity to accept more than 5 rounds.
 (iv)The ability to accept a detachable magazine. (v)A forward grip.
 (vi)A grenade launcher. (G)Any shotgun with a revolving cylinder.
 (H)All of the following rifles, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK types, including the following: (I)AK, AK47, AK47S, AK–74, AKM, AKS, ARM, MAK90, MISR, NHM90, NHM91, Rock River Arms LAR–47, SA85, SA93, Vector Arms AK–47, VEPR, WASR–10, and WUM.
 (II)IZHMASH Saiga AK. (III)MAADI AK47 and ARM.
 (IV)Norinco 56S, 56S2, 84S, and 86S. (V)Poly Technologies AK47 and AKS.
 (ii)All AR types, including the following: (I)AR–10.
 (II)AR–15. (III)Alexander Arms Overmatch Plus 16.
 (IV)Armalite M15 22LR Carbine. (V)Armalite M15–T.
 (VI)Barrett REC7. (VII)Beretta AR–70.
 (VIII)Black Rain Ordnance Recon Scout. (IX)Bushmaster ACR.
 (X)Bushmaster Carbon 15. (XI)Bushmaster MOE series.
 (XII)Bushmaster XM15. (XIII)Chiappa Firearms MFour rifles.
 (XIV)Colt Match Target rifles. (XV)CORE Rifle Systems CORE15 rifles.
 (XVI)Daniel Defense M4A1 rifles. (XVII)Devil Dog Arms 15 Series rifles.
 (XVIII)Diamondback DB15 rifles. (XIX)DoubleStar AR rifles.
 (XX)DPMS Tactical rifles. (XXI)DSA Inc. ZM–4 Carbine.
 (XXII)Heckler & Koch MR556. (XXIII)High Standard HSA–15 rifles.
 (XXIV)Jesse James Nomad AR–15 rifle. (XXV)Knight’s Armament SR–15.
 (XXVI)Lancer L15 rifles. (XXVII)MGI Hydra Series rifles.
 (XXVIII)Mossberg MMR Tactical rifles. (XXIX)Noreen Firearms BN 36 rifle.
 (XXX)Olympic Arms. (XXXI)POF USA P415.
 (XXXII)Precision Firearms AR rifles. (XXXIII)Remington R–15 rifles.
 (XXXIV)Rhino Arms AR rifles. (XXXV)Rock River Arms LAR–15.
 (XXXVI)Sig Sauer SIG516 rifles and MCX rifles. (XXXVII)SKS with a detachable magazine.
 (XXXVIII)Smith & Wesson M&P15 rifles. (XXXIX)Stag Arms AR rifles.
 (XL)Sturm, Ruger & Co. SR556 and AR–556 rifles. (XLI)Uselton Arms Air-Lite M–4 rifles.
 (XLII)Windham Weaponry AR rifles. (XLIII)WMD Guns Big Beast.
 (XLIV)Yankee Hill Machine Company, Inc. YHM–15 rifles. (iii)Barrett M107A1.
 (iv)Barrett M82A1. (v)Beretta CX4 Storm.
 (vi)Calico Liberty Series. (vii)CETME Sporter.
 (viii)Daewoo K–1, K–2, Max 1, Max 2, AR 100, and AR 110C. (ix)Fabrique Nationale/FN Herstal FAL, LAR, 22 FNC, 308 Match, L1A1 Sporter, PS90, SCAR, and FS2000.
 (x)Feather Industries AT–9. (xi)Galil Model AR and Model ARM.
 (xii)Hi-Point Carbine. (xiii)HK–91, HK–93, HK–94, HK–PSG–1, and HK USC.
 (xiv)IWI TAVOR, Galil ACE rifle. (xv)Kel-Tec Sub-2000, SU–16, and RFB.
 (xvi)SIG AMT, SIG PE–57, Sig Sauer SG 550, Sig Sauer SG 551, and SIG MCX. (xvii)Springfield Armory SAR–48.
 (xviii)Steyr AUG. (xix)Sturm, Ruger & Co. Mini-14 Tactical Rifle M–14/20CF.
 (xx)All Thompson rifles, including the following: (I)Thompson M1SB.
 (II)Thompson T1100D. (III)Thompson T150D.
 (IV)Thompson T1B. (V)Thompson T1B100D.
 (VI)Thompson T1B50D. (VII)Thompson T1BSB.
 (VIII)Thompson T1–C. (IX)Thompson T1D.
 (X)Thompson T1SB. (XI)Thompson T5.
 (XII)Thompson T5100D. (XIII)Thompson TM1.
 (XIV)Thompson TM1C. (xxi)UMAREX UZI rifle.
 (xxii)UZI Mini Carbine, UZI Model A Carbine, and UZI Model B Carbine. (xxiii)Valmet M62S, M71S, and M78.
 (xxiv)Vector Arms UZI Type. (xxv)Weaver Arms Nighthawk.
 (xxvi)Wilkinson Arms Linda Carbine. (I)All of the following pistols, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK–47 types, including the following: (I)Centurion 39 AK pistol.
 (II)CZ Scorpion pistol. (III)Draco AK–47 pistol.
 (IV)HCR AK–47 pistol. (V)IO Inc. Hellpup AK–47 pistol.
 (VI)Krinkov pistol. (VII)Mini Draco AK–47 pistol.
 (VIII)PAP M92 pistol. (IX)Yugo Krebs Krink pistol.
 (ii)All AR–15 types, including the following: (I)American Spirit AR–15 pistol.
 (II)Bushmaster Carbon 15 pistol. (III)Chiappa Firearms M4 Pistol GEN II.
 (IV)CORE Rifle Systems CORE15 Roscoe pistol. (V)Daniel Defense MK18 pistol.
 (VI)DoubleStar Corporation AR pistol. (VII)DPMS AR–15 pistol.
 (VIII)Jesse James Nomad AR–15 pistol. (IX)Olympic Arms AR–15 pistol.
 (X)Osprey Armament MK–18 pistol. (XI)POF USA AR pistols.
 (XII)Rock River Arms LAR 15 pistol. (XIII)Uselton Arms Air-Lite M–4 pistol.
 (iii)Calico Liberty pistols. (iv)DSA SA58 PKP FAL pistol.
 (v)Encom MP–9 and MP–45. (vi)Heckler & Koch model SP–89 pistol.
 (vii)Intratec AB–10, TEC–22 Scorpion, TEC–9, and TEC–DC9. (viii)IWI Galil Ace pistol, UZI PRO pistol.
 (ix)Kel-Tec PLR 16 pistol. (x)The following MAC types:
 (I)MAC–10. (II)MAC–11.
 (III)Masterpiece Arms MPA A930 Mini Pistol, MPA460 Pistol, MPA Tactical Pistol, and MPA Mini Tactical Pistol.
 (IV)Military Armament Corp. Ingram M–11. (V)Velocity Arms VMAC.
 (xi)Sig Sauer P556 pistol. (xii)Sites Spectre.
 (xiii)All Thompson types, including the following: (I)Thompson TA510D.
 (II)Thompson TA5. (xiv)All UZI types, including Micro-UZI.
 (J)All of the following shotguns, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)DERYA Anakon MC–1980, Anakon SD12. (ii)Doruk Lethal shotguns.
 (iii)Franchi LAW–12 and SPAS 12. (iv)All IZHMASH Saiga 12 types, including the following:
 (I)IZHMASH Saiga 12. (II)IZHMASH Saiga 12S.
 (III)IZHMASH Saiga 12S EXP–01. (IV)IZHMASH Saiga 12K.
 (V)IZHMASH Saiga 12K–030. (VI)IZHMASH Saiga 12K–040 Taktika.
 (v)Streetsweeper. (vi)Striker 12.
 (K)All belt-fed semiautomatic firearms, including TNW M2HB and FN M2495. (L)Any combination of parts from which a firearm described in subparagraphs (A) through (K) can be assembled.
 (M)The frame or receiver of a rifle or shotgun described in subparagraph (A), (B), (C), (F), (G), (H), (J), or (K).
 (37)The term large capacity ammunition feeding device— (A)means a magazine, belt, drum, feed strip, or similar device, including any such device joined or coupled with another in any manner, that has an overall capacity of, or that can be readily restored, changed, or converted to accept, more than 10 rounds of ammunition; and
 (B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (38)The term barrel shroud— (A)means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel; and
 (B)does not include— (i)a slide that partially or completely encloses the barrel; or
 (ii)an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel.
 (39)The term detachable magazine means an ammunition feeding device that can be removed from a firearm without disassembly of the firearm action.
 (40)The term fixed magazine means an ammunition feeding device that is permanently fixed to the firearm in such a manner that it cannot be removed without disassembly of the firearm.
 (41)The term folding, telescoping, or detachable stock means a stock that folds, telescopes, detaches or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm.
 (42)The term forward grip means a grip located forward of the trigger that functions as a pistol grip. (43)The term grenade launcher means an attachment for use on a firearm that is designed to propel a grenade or other similar destructive device.
 (44)The term permanently inoperable means a firearm which is incapable of discharging a shot by means of an explosive and incapable of being readily restored to a firing condition.
 (45)The term pistol grip means a grip, a thumbhole stock or Thordsen-type grip or stock, or any other characteristic that can function as a grip.
 (46)The term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a device such as a firearm silencer or a flash suppressor.
 (47)The term qualified law enforcement officer has the meaning given the term in section 926B. (48)The term belt-fed semiautomatic firearm means any repeating firearm that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round;
 (B)requires a separate pull of the trigger to fire each cartridge; and (C)has the capacity to accept a belt ammunition feeding device..
			3.Restrictions on assault weapons and large capacity ammunition feeding devices
 (a)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (u) the following:
				
					(v)
						(1)
 (A)It shall be unlawful, in or affecting interstate or foreign commerce, for a person to import or manufacture, or for an importer or manufacturer of firearms to sell or transfer, a semiautomatic assault weapon.
 (B)It shall be unlawful, in or affecting interstate or foreign commerce, for a person to sell, transfer, or possess a semiautomatic assault weapon.
 (2)Paragraph (1) shall not apply to any firearm that— (A)is manually operated by bolt, pump, lever, or slide action;
 (B)has been rendered permanently inoperable; or (C)is an antique firearm, as defined in section 921 of this title.
 (3)Paragraph (1) shall not apply to— (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving a firearm, of a semiautomatic assault weapon—
 (i)sold or transferred to the individual by the agency upon such retirement; or (ii)that the individual purchased, or otherwise obtained, for official use before such retirement;
 (D)the importation, sale, manufacture, transfer, or possession of a semiautomatic assault weapon by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General;
 (E)the importation, sale, manufacture, transfer, or possession of a firearm specified in Appendix A to this section, as such firearm was manufactured on the date of introduction of the Freedom from Assault Weapons Act; or
							(F)
 (i)the temporary transfer of a semiautomatic assault weapon if— (I)the transferor has no reason to believe that the transferee—
 (aa)will use or intends to use the firearm in a crime; or (bb)is prohibited from possessing a firearm under State or Federal law; and
 (II)the transfer takes place at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting;
 (ii)the temporary possession of a semiautomatic assault weapon by the transferee referred to in clause (i) if the possession is exclusively—
 (I)at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting; or
 (II)at a hunting club or other area designated for the purpose of hunting, or while in direct transit between such a club and such an area; or
 (iii)the storage of a semiautomatic assault weapon— (I)at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting; or
 (II)at a hunting club or other area designated for the purpose of hunting. (4)For purposes of paragraph (3)(A), the term campus law enforcement officer means an individual who is—
 (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer. (5)The Attorney General shall establish and maintain, in a timely manner, a record of the make, model, and, if available, date of manufacture of any semiautomatic assault weapon which the Attorney General is made aware has been used in relation to a crime under Federal or State law, and the nature and circumstances of the crime involved, including the outcome of relevant criminal investigations and proceedings. The Attorney General shall annually submit a copy of the record established under this paragraph to the Congress and make the record available to the general public.
						(w)
						(1)
 (A)It shall be unlawful, in or affecting interstate or foreign commerce, for a person to import or manufacture, or for an importer or manufacturer of firearms to sell or transfer, a large capacity ammunition feeding device.
 (B)It shall be unlawful, in or affecting interstate or foreign commerce, for a person to sell, transfer, or possess a large capacity ammunition feeding device.
 (2)Paragraph (1) shall not apply to— (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving ammunition, of a large capacity ammunition feeding device—
 (i)sold or transferred to the individual by the agency upon such retirement; or (ii)that the individual purchased, or otherwise obtained, for official use before such retirement; or
 (D)the importation, sale, manufacture, transfer, or possession of any large capacity ammunition feeding device by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General.
 (3)For purposes of paragraph (2)(A), the term campus law enforcement officer means an individual who is— (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer.. (b)Seizure and forfeiture of large capacity ammunition feeding devicesSection 924(d) of such title is amended—
 (1)in paragraph (1)— (A)by inserting or large capacity ammunition feeding device after firearm or ammunition each time it appears;
 (B)by inserting or large capacity ammunition feeding device after firearms or ammunition each time it appears; and (C)by striking or (k) and inserting (k), (r), (v), or (w);
 (2)in paragraph (2)(C), by inserting or large capacity ammunition feeding devices after firearms or quantities of ammunition; and (3)in paragraph (3)(E), by inserting 922(r), 922(v), 922(w), after 922(n),.
 (c)Appendix ASection 922 of such title is amended by adding at the end the following:  Appendix A—Firearms exempted by the Freedom from Assault Weapons Act Centerfire Rifles—AutoloadersBenelli R1 RifleBrowning BAR Mark II Safari Magnum RifleBrowning BAR Mark II Safari Semi-Auto RifleBrowning BAR Stalker RiflesBrowning High-Power RifleBrowning Longtrac RifleBrowning Shorttrac RifleHeckler & Koch HK630Heckler & Koch HK770Heckler & Koch HK940Heckler & Koch Model 300 RifleHeckler & Koch SL7 RifleIver Johnson 50th Anniversary M–1 Carbine (w/o folding stock)Iver Johnson M–1 Carbine (w/o folding stock)M–1 Carbines with standard fixed stockM–1 Garand with fixed 8 round capacity and standard stockMarlin Model 9 Camp CarbineMarlin Model 45 CarbineRemington Model 74Remington Model 81Remington Model 740Remington Model 742Remington Model 750 SyntheticRemington Model 750 WoodmasterRemington Model 7400 RifleRemington Model 7400 Special Purpose Auto RifleRemington Nylon 66 Auto-Loading RifleRuger Mini 30Ruger Mini-14 (w/o folding or telescoping stock or pistol grip)Ruger PC4Ruger PC9SKS type rifles with fixed 10 round magazine and standard fixed stockWinchester Model SXR Centerfire Rifles—Lever & SlideAction Arms Timber Wolf Pump ActionBeretta 1873 Renegade Lever ActionBeretta Gold Rush Slide ActionBig Horn Armory Model 89Browning BLR Model 181 Lever Action, All ModelsBrowning BPR Pump RifleBrowning Model 53 Lever ActionBrowning Model 65 Grade 1 Lever Action RifleBrowning Model 71 Rifle and CarbineBrowning Model 81 BLRBrowning Model 81 BLR Lever-Action RifleBrowning Model 81 Long Action BLRBrowning Model 1886 High Grade CarbineBrowning Model 1886 Lever-Action CarbineBrowning Model B–92 CarbineCharles Daly Model 1892 Lever Action, All ModelsChiappa 1886 Lever Action RiflesCimarron 1860 Henry ReplicaCimarron 1866 Winchester ReplicasCimarron 1873 30″ Express RifleCimarron 1873 Short RifleCimarron 1873 Sporting RifleCimarron 1873 Winchester ReplicasDixie Engraved 1873 RifleDixie Lightning Rifle and CarbinesE.M.F. 1860 Henry RifleE.M.F. 1866 Yellowboy Lever ActionsE.M.F. Model 73 Lever-Action RifleE.M.F. Model 1873 Lever ActionsHenry .30/30 Lever Action CarbineHenry Big Boy .357 MagnumHenry Big Boy .44 MagnumHenry Big Boy .45 ColtHenry Big Boy Deluxe Engraved .44 MagnumHenry Big Boy Deluxe Engraved .45 ColtMarlin Model 30AS Lever-Action CarbineMarlin Model 62 Lever ActionMarlin Model 93 Lever ActionMarlin Model 308MXMarlin Model 308MXLRMarlin Model 336 DeluxeMarlin Model 336CMarlin Model 336CS Lever-Action CarbineMarlin Model 336DL Lever ActionMarlin Model 336SSMarlin Model 336WMarlin Model 336XLRMarlin Model 338MXMarlin Model 338MXLRMarlin Model 444Marlin Model 444 Lever-ActionMarlin Model 444XLRMarlin Model 1894 Marlin Model 1894 CowboyMarlin Model 1894 Lever Action, All ModelsMarlin Model 1894CMarlin Model 1894CL ClassicMarlin Model 1894CS CarbineMarlin Model 1894S Lever-Action CarbineMarlin Model 1894SSMarlin Model 1895Marlin Model 1895 CowboyMarlin Model 1895 Lever Action, All ModelsMarlin Model 1895GMarlin Model 1895GSMarlin Model 1895MMarlin Model 1895MXLRMarlin Model 1895SBLMarlin Model 1895SS Lever-Action RifleMarlin Model 1895XLRMarlin XLR Lever Action RiflesMitchell 1858 Henry ReplicaMitchell 1866 Winchester ReplicaMitchell 1873 Winchester ReplicaMossberg 464 Lever Action RifleMossberg Model 472 Lever ActionMossberg Model 479 Lever ActionNavy Arms 1866 Yellowboy RifleNavy Arms 1873 Sporting RifleNavy Arms 1873 Winchester-Style RifleNavy Arms 1892 Short RifleNavy Arms Henry CarbineNavy Arms Henry TrapperNavy Arms Iron Frame HenryNavy Arms Military Henry RiflePuma Bounty Hunter RiflePuma Model 92 Rifles & CarbinesRemington 7600 Slide ActionRemington Model 6 Pump ActionRemington Model 14, 141/2 Pump ActionsRemington Model 141 Pump ActionRemington Model 760 Slide ActionsRemington Model 7600 Special Purpose Slide ActionRemington Model 7600 SyntheticRemington Model 7615 Camo HunterRemington Model 7615 Ranch CarbineRemington Model 7615 SPSRossi M92 SRC Saddle-Ring CarbineRossi M92 SRS Short CarbineRossi R92 Lever Action CarbinesRuger Model 96/44 Lever ActionSavage 99C Lever-Action RifleSavage Model 170 Pump ActionTaurus Thunderbolt Pump ActionTaylor’s & CO., Inc. 1865 Spencer Carbine/RifleTaylor’s & CO., Inc. 1892 Carbine/RifleU.S. Fire Arms Standard Lightning Magazine RifleUberti 1866 Sporting Rifle Uberti 1873 Sporting RifleUberti 1876 RifleUberti 1883 Burgess Lever Action Rifle/CarbineUberti Henry RifleUberti Lightning Rifle/CarbineWinchester Lever Actions, All Other Center Fire ModelsWinchester Model 94 Big Bore Side EjectWinchester Model 94 Ranger Side Eject Lever-Action RifleWinchester Model 94 Side Eject Lever-Action RifleWinchester Model 94 Trapper Side EjectWinchester Model 94 Wrangler Side EjectWinchester Model 1895 Safari Centennial Centerfire Rifles—Bolt ActionAccurate Arms Raptor & Backpack Bolt Action RiflesAlpine Bolt-Action RifleAnschutz 1700D Bavarian Bolt-Action RifleAnschutz 1700D Classic RiflesAnschutz 1700D Custom RiflesAnschutz 1733D Mannlicher RifleArnold Arms African Safari & Alaskan Trophy RiflesA-Square Caesar Bolt-Action RifleA-Square Genghis Khan Bolt Action RifleA-Square Hamilcar Bolt Action RifleA-Square Hannibal Bolt-Action RifleAuguste Francotte Bolt-Action RiflesBansners Ultimate Bolt Action RiflesBeeman/HW 60J Bolt-Action RifleBenton & Brown Firearms, Inc. Model 93 Bolt Action RifleBlackheart International BBG Hunter Bolt ActionBlackheart International LLC BBG Light Sniper Bolt ActionBlaser R8 ProfessionalBlaser R84 Bolt-Action RifleBlaser R93 Bolt Action RifleBRNO 537 Sporter Bolt-Action RifleBRNO ZKB 527 Fox Bolt-Action RifleBRNO ZKK 600, 601, 602 Bolt-Action RiflesBrown Precision Company Bolt Action SporterBrowning A-Bolt Gold MedallionBrowning A-Bolt Left HandBrowning A-Bolt Micro MedallionBrowning A-Bolt RifleBrowning A-Bolt Short ActionBrowning A-Bolt Stainless StalkerBrowning Euro-Bolt RifleBrowning High-Power Bolt Action RifleBrowning X-Bolt Bolt Action RifleCarbon One Bolt Action RifleCarl Gustaf 2000 Bolt-Action Rifle CenturyCenturion 14 SporterCentury Enfield Sporter #4Century M70 SporterCentury Mauser 98 SporterCentury Swedish Sporter #38Cheytac M–200Cheytac M70 SporterCooper Model 21 Bolt Action RifleCooper Model 22 Bolt Action RifleCooper Model 38 Centerfire SporterCooper Model 56 Bolt Action RifleCZ 527 Bolt Action RiflesCZ 550 Bolt Action RiflesCZ 750 Sniper RifleDakota 22 Sporter Bolt-Action RifleDakota 76 Classic Bolt-Action RifleDakota 76 Safari Bolt-Action RifleDakota 76 Short Action RiflesDakota 97 Bolt Action RifleDakota 416 Rigby AfricanDakota Predator RifleDSA DS–MP1 Bolt Action RifleE.A.A./Sabatti Rover 870 Bolt-Action RifleEAA/Zastava M–93 Black Arrow RifleEd Brown Hunting and Model 704 Bolt Action RiflesHeym Bolt Action RiflesHeym Magnum Express Series RifleHowa Bolt Action RiflesHowa Lightning Bolt-Action RifleHowa Realtree Camo RifleH–S Precision Bolt Action RiflesInterarms Mark X Bolt Action RiflesInterarms Mark X Viscount Bolt-Action RifleInterarms Mark X Whitworth Bolt-Action RifleInterarms Mini-Mark X RifleInterarms Whitworth Express RifleIver Johnson Model 5100A1 Long-Range RifleKDF K15 American Bolt-Action RifleKenny Jarrett Bolt Action RifleKimber Bolt Action RiflesKrico Model 600 Bolt-Action RifleKrico Model 700 Bolt-Action RiflesMagnum Research Mount Eagle RiflesMarlin Model XL7Marlin Model XL7CMarlin Model XL7LMarlin Model XL7WMarlin Model XS7Marlin Model XS7CMarlin Model XS7YMarlin XL–7/XS7 Bolt Action RiflesMauser Model 66 Bolt-Action RifleMauser Model 99 Bolt-Action RifleMcMillan Classic Stainless SporterMcMillan Signature AlaskanMcMillan Signature Classic SporterMcMillan Signature Super VarminterMcMillan Signature Titanium Mountain RifleMcMillan Talon Safari RifleMcMillan Talon Sporter RifleMerkel KR1 Bolt Action RifleMidland 1500S Survivor RifleMossberg Model 100 ATR (All-Terrain Rifle)Navy Arms TU–33/40 CarbineNosler Model 48 Varmint RifleParker Hale Bolt Action RiflesParker-Hale Model 81 Classic African RifleParker-Hale Model 81 Classic RifleParker-Hale Model 1000 RifleParker-Hale Model 1100 Lightweight RifleParker-Hale Model 1100M African MagnumParker-Hale Model 1200 Super Clip RifleParker-Hale Model 1200 Super RifleParker-Hale Model 1300C Scout RifleParker-Hale Model 2100 Midland RifleParker-Hale Model 2700 Lightweight RifleParker-Hale Model 2800 Midland RifleRemington 700 ADL Bolt-Action RifleRemington 700 BDL Bolt-Action RifleRemington 700 BDL European Bolt-Action RifleRemington 700 BDL Left HandRemington 700 BDL SS RifleRemington 700 BDL Varmint SpecialRemington 700 Camo Synthetic RifleRemington 700 Classic RifleRemington 700 Custom KS Mountain RifleRemington 700 Mountain RifleRemington 700 MTRSS RifleRemington 700 SafariRemington 700 Stainless Synthetic RifleRemington 700 Varmint Synthetic RifleRemington Model 40–X Bolt Action RiflesRemington Model 700 Alaskan TiRemington Model 700 Bolt Action RiflesRemington Model 700 CDLRemington Model 700 CDL Boone and CrockettRemington Model 700 CDL Left-HandRemington Model 700 CDL SF Limited EditionRemington Model 700 LSSRemington Model 700 Mountain LSSRemington Model 700 Sendero SF IIRemington Model 700 SPSRemington Model 700 SPS Buckmasters EditionRemington Model 700 SPS Buckmasters Edition Young Bucks YouthRemington Model 700 SPS StainlessRemington Model 700 SPS Tactical RifleRemington Model 700 SPS VarmintRemington Model 700 SPS Varmint (Left-Hand)Remington Model 700 SPS Youth Synthetic Left-HandRemington Model 700 VL SS ThumbholeRemington Model 700 VLSRemington Model 700 VS SF IIRemington Model 700 VTRRemington Model 700 XCRRemington Model 700 XCR CamoRemington Model 700 XCR Compact Tactical RifleRemington Model 700 XCR Left-HandRemington Model 700 XCR Tactical Long Range RifleRemington Model 715Remington Model 770Remington Model 770 Bolt Action RiflesRemington Model 770 Stainless CamoRemington Model 770 YouthRemington Model 798Remington Model 798 SafariRemington Model 798 SPSRemington Model 799Remington Model Seven 25th AnniversaryRemington Model Seven Bolt Action RiflesRemington Model Seven CDLRemington Model Seven Custom KSRemington Model Seven Custom MS RifleRemington Model Seven PredatorRemington Model Seven Youth RifleRuger M77 Hawkeye AfricanRuger M77 Hawkeye AlaskanRuger M77 Hawkeye All-WeatherRuger M77 Hawkeye All-Weather Ultra LightRuger M77 Hawkeye CompactRuger M77 Hawkeye InternationalRuger M77 Hawkeye Laminate CompactRuger M77 Hawkeye Laminate Left-HandedRuger M77 Hawkeye PredatorRuger M77 Hawkeye SporterRuger M77 Hawkeye StandardRuger M77 Hawkeye Standard Left-HandedRuger M77 Hawkeye TacticalRuger M77 Hawkeye Ultra LightRuger M77 Mark II All-Weather Stainless RifleRuger M77 Mark II Express RifleRuger M77 Mark II Magnum RifleRuger M77 Mark II RifleRuger M77 Mark II Target RifleRuger M77 RSI International CarbineRuger M77Ruger Compact MagnumRuger M77RL Ultra LightRuger M77VT Target RifleRuger Model 77 Bolt Action RiflesSako Bolt Action RiflesSako Classic Bolt ActionSako Deluxe LightweightSako FiberClass SporterSako Hunter Left-Hand RifleSako Hunter LS RifleSako Hunter RifleSako Mannlicher-Style CarbineSako Safari Grade Bolt ActionSako Super Deluxe SporterSako TRG–S Bolt-Action RifleSako Varmint Heavy BarrelSauer 90 Bolt-Action RifleSavage 16/116 RiflesSavage 110 Bolt Action RiflesSavage 110CY Youth/Ladies RifleSavage 110F Bolt-Action RifleSavage 110FP Police RifleSavage 110FXP3 Bolt-Action RifleSavage 110G Bolt-Action RifleSavage 110GV Varmint RifleSavage 110GXP3 Bolt-Action RifleSavage 110WLE One of One Thousand Limited Edition RifleSavage 112 Bolt Action RiflesSavage 112FV Varmint RifleSavage 116 Bolt Action RiflesSavage 116FSS Bolt-Action RifleSavage Axis Series Bolt Action RiflesSavage Model 10 Bolt Action RiflesSavage Model 10GXP Package GunsSavage Model 11/111 Series Bolt Action RiflesSavage Model 12 Series RiflesSavage Model 14/114 RiflesSavage Model 25 Bolt Action RiflesSavage Model 110GXP3 Package GunsSavage Model 112BV Heavy Barrel Varmint RifleSavage Model 112FVS Varmint RifleSavage Model 116FSK Kodiak RifleShilen Rifles Inc. DGA Bolt Action RiflesSmith & Wesson i-Bolt RifleSteyr Scout Bolt Action RifleSteyr SSG 69 PII Bolt Action RifleSteyr SSG08 Bolt Action RifleSteyr-Mannlicher Luxus Model L, M, SSteyr-Mannlicher Model M Professional RifleSteyr-Mannlicher Sporter Models SL, L, M, S, S/TThompson/Center ICON Bolt Action RiflesThompson/Center Icon Classic Long Action RifleThompson/Center Icon Medium Action RifleThompson/Center Icon Precision HunterThompson/Center Icon Weather Shield Long Action RifleThompson/Center Icon Weather Shield Medium Action RifleThompson/Center VentureTikka Bolt-Action RifleTikka Premium Grade RiflesTikka T3 Bolt Action RiflesTikka Varmint/Continental RifleTikka Whitetail/Battue RifleUltra Light Arms Model 20 RifleUltra Light Arms Model 24Ultra Light Arms Model 28, Model 40 RiflesVoere Model 2155, 2150 Bolt-Action RiflesVoere Model 2165 Bolt-Action RifleVoere VEC 91 Lightning Bolt-Action RifleWeatherby Classicmark No. 1 RifleWeatherby Lasermark V RifleWeatherby Mark V Crown Custom RiflesWeatherby Mark V Deluxe Bolt-Action RifleWeatherby Mark V RiflesWeatherby Mark V Safari Grade Custom RiflesWeatherby Mark V Sporter RifleWeatherby Vanguard Bolt Action RiflesWeatherby Vanguard Classic No. 1 RifleWeatherby Vanguard Classic RifleWeatherby Vanguard VGX Deluxe RifleWeatherby Vanguard Weatherguard RifleWeatherby Weatherguard Alaskan RifleWeatherby Weathermark Alaskan RifleWeatherby Weathermark RifleWeatherby Weathermark RiflesWichita Classic RifleWichita Varmint RifleWinchester Model 70 Bolt Action RiflesWinchester Model 70 Custom SharpshooterWinchester Model 70 Custom Sporting Sharpshooter RifleWinchester Model 70 DBM RifleWinchester Model 70 DBM–S RifleWinchester Model 70 FeatherweightWinchester Model 70 Featherweight ClassicWinchester Model 70 Featherweight WinTuffWinchester Model 70 Lightweight RifleWinchester Model 70 SM SporterWinchester Model 70 SporterWinchester Model 70 Sporter WinTuffWinchester Model 70 Stainless RifleWinchester Model 70 Super Express MagnumWinchester Model 70 Super GradeWinchester Model 70 Synthetic Heavy Varmint RifleWinchester Model 70 VarmintWinchester Ranger Rifle Centerfire Rifles—Single ShotArmsport 1866 Sharps Rifle, Carbine Ballard Arms Inc. 1875 #3 Gallery Single Shot Rifle Ballard Arms Inc. 1875 #4 Perfection Rifle Ballard Arms Inc. 1875 #7 Long Range Rifle Ballard Arms Inc. 1875 #8 Union Hill rifle Ballard Arms Inc. 1875 11/2 Hunter Rifle Ballard Arms Inc. 1885 High Wall Sporting Rifle Ballard Arms Inc. 1885 Low Wall Single Shot Brown Model 97D Single Shot Rifle Brown Model One Single Shot Rifle Browning Model 1885 Single Shot Rifle C. Sharps Arms 1875 Target & Sporting Rifle C. Sharps Arms Custom New Model 1877 C. Sharps Arms New Model 1885 High Wall Rifle C.Sharps Arms 1874 Bridgeport Sporting Rifle C.Sharps Arms 1875 Classic Sharps C.Sharps Arms New Model 1874 Old Reliable C.Sharps Arms New Model 1875 Rifle C.Sharps Arms New Model 1875 Target & Long Range Cabela's 1874 Sharps Sporting Cimarron Billy Dixon 1874 Sharps Cimarron Model 1885 High Wall Cimarron Quigley Model 1874 Sharps Cimarron Silhouette Model 1874 Sharps Dakota Model 10 Single Shot Rifle Dakota Single Shot Rifle Desert Industries G–90 Single Shot Rifle Dixie Gun Works 1873 Trapdoor Rifle/Carbine Dixie Gun Works 1874 Sharps Rifles Dixie Gun Works Remington Rolling Block Rifles EMF Premier 1874 Sharps Harrington & Richardson Buffalo Classic Rifle (CR–1871) Harrington & Richardson CR 45–LC Harrington & Richardson Handi-Mag Rifle Harrington & Richardson Handi-Rifle Harrington & Richardson Handi-Rifle Compact Harrington & Richardson New England Hand-Rifle/Slug Gun Combos Harrington & Richardson Stainless Handi-Rifle Harrington & Richardson Stainless Ultra Hunter Thumbhole Stock Harrington & Richardson Superlight Handi-Rifle Compact Harrington & Richardson Survivor Rifle Harrington & Richardson Synthetic Handi-Rifle Harrington & Richardson Ultra Hunter Rifle Harrington & Richardson Ultra Varmint Fluted Harrington & Richardson Ultra Varmint Rifle Harrington & Richardson Ultra Varmint Thumbhole Stock Krieghoff Hubertus Single Shot Meacham High Wall Merkel K1 Lightweight Stalking Rifle Merkel K2 Custom Stalking Rifle Model 1885 High Wall Rifle Navy Arms #2 Creedmoor Rifle Navy Arms 1873 John Bodine Rolling Black Rifle Navy Arms 1873 Springfield Cavalry Carbine Navy Arms 1874 Sharps Rifles Navy Arms 1874 1885 High Wall Rifles Navy Arms Rolling Block Buffalo Rifle Navy Arms Sharps “Quigley” Rifle Navy Arms Sharps Cavalry Carbine Navy Arms Sharps Plains Rifle New England Firearms Handi-Rifle New England Firearms Sportster/Versa Pack Rifle New England Firearms Survivor Rifle Red Willow Armory Ballard No. 1.5 Hunting Rifle Red Willow Armory Ballard No. 4.5 Target Rifle Red Willow Armory Ballard No. 5 Pacific Red Willow Armory Ballard No. 8 Union Hill Rifle Red Willow Armory Ballard Rifles Remington Model Rolling Block Rifles Remington Model SPR18 Blued Remington Model SPR18 Nickel Remington Model SPR18 Single Shot Rifle Remington-Style Rolling Block Carbine Rossi Match Pairs Rifles Rossi Single Shot Rifles Rossi Wizard Ruger No. 1 RSI International Ruger No. 1 Stainless Sporter Ruger No. 1 Stainless Standard Ruger No. 1A Light Sporter Ruger No. 1B Single Shot Ruger No. 1H Tropical Rifle Ruger No. 1S Medium Sporter Ruger No. 1V Special Varminter Sharps 1874 Old Reliable Shiloh 1875 Rifles Shiloh Sharps 1874 Business Rifle Shiloh Sharps 1874 Long Range Express Shiloh Sharps 1874 Military Carbine Shiloh Sharps 1874 Military Rifle Shiloh Sharps 1874 Montana Roughrider Shiloh Sharps Creedmoor Target Thompson/Center Contender Carbine Thompson/Center Contender Carbine Survival System Thompson/Center Contender Carbine Youth Model Thompson/Center Encore Thompson/Center Stainless Contender Carbine Thompson/Center TCR ’87 Single Shot Rifle Thompson/Encore Rifles Traditions 1874 Sharps Deluxe Rifle Traditions 1874 Sharps Standard Rifle Traditions Rolling Block Sporting Rifle Uberti (Stoeger Industries) Sharps Rifles Uberti 1871 Rolling Block Rifle/Carbine Uberti 1874 Sharps Sporting Rifle Uberti 1885 High Wall Rifles Uberti Rolling Block Baby Carbine Uberti Springfield Trapdoor Carbine/Rifle  Drillings, Combination Guns, Double RiflesA. Zoli Rifle-Shotgun O/U Combo Auguste Francotte Boxlock Double Rifle Auguste Francotte Sidelock Double Rifles Baikal IZH–94 Express Baikal MP94– (IZH–94) O/U Beretta Express SSO O/U Double Rifles Beretta Model 455 SxS Express Rifle Chapuis RGExpress Double Rifle CZ 584 SOLO Combination Gun CZ 589 Stopper O/U Gun Dakota Double Rifle Garbi Express Double Rifle Harrington & Richardson Survivor Harrington & Richardson Synthetic Handi-Rifle/Slug Gun Combo Heym Model 55B O/U Double Rifle Heym Model 55FW O/U Combo Gun Heym Model 88b Side-by-Side Double Rifle Hoenig Rotary Round Action Combination Rifle Hoenig Rotary Round Action Double Rifle Kodiak Mk. IV Double Rifle Kreighoff Teck O/U Combination Gun Kreighoff Trumpf Drilling Krieghoff Drillings Lebeau-Courally Express Rifle 5X5 Merkel Boxlock Double RiflesMerkel Drillings Merkel Model 160 Side-by-Side Double Rifles Merkel Over/Under Combination Guns Merkel Over/Under Double RiflesRemington Model SPR94 .410/Rimfire Remington Model SPR94 12 Gauge/Centerfire Rizzini Express 90L Double Rifle Savage 24F O/U Combination Gun Savage 24F–12T Turkey Gun Springfield Inc. M6 Scout Rifle/Shotgun Tikka Model 412s Combination Gun Tikka Model 412S Double Fire  Rimfire Rifles—AutoloadersAMT Lightning 25/22 RifleAMT Lightning Small-Game Hunting Rifle IIAMT Magnum Hunter Auto RifleAnschutz 525 Deluxe AutoArmscor Model 20P Auto RifleBrowning Auto .22 RiflesBrowning Auto-22 RifleBrowning Auto-22 Grade VIBrowning BAR .22 Auto RifleBrowning SA–22 Semi-Auto 22 Rifle Henry U.S. Survival .22Henry U.S. Survival Rifle AR–7Krico Model 260 Auto RifleLakefield Arms Model 64B Auto RifleMarlin Model 60 Self Loading RiflesMarlin Model 60CMarlin Model 60SBMarlin Model 60S–CFMarlin Model 60SNMarlin Model 60ss Self-Loading RifleMarlin Model 70 Auto-loading RiflesMarlin Model 70 HC AutoMarlin Model 70P PapooseMarlin Model 70PSSMarlin Model 795Marlin Model 795SSMarlin Model 922 Magnum Self-Loading RifleMarlin Model 990l Self-Loading RifleMarlin Model 995 Self-Loading RifleMossberg 702 PlinksterNorinco Model 22 ATD RifleRemington 552BDL Speedmaster RifleRemington Model 522 Viper Autoloading RifleRemington Model 597 Blaze CamoRemington Model 597 Pink CamoRemington Model 597 Synthetic Scope ComboRuger 10/22 Autoloading Carbine (w/o folding stock)Ruger 10/22 CompactRuger 10/22 SporterRuger 10/22 TargetSurvival Arms AR–7 Explorer RifleTexas Remington Revolving CarbineThompson/Center R–55 All-WeatherThompson/Center R–55 BenchmarkThompson/Center R–55 ClassicThompson/Center R–55 RiflesThompson/Center R–55 SporterVoere Model 2115 Auto Rifle Rimfire Rifles—Lever & Slide ActionBrowning BL–22 Lever-Action RifleHenry .22 Lever Action Rifles, All ModelsHenry Golden Boy .17 HMRHenry Golden Boy .22Henry Golden Boy .22 MagnumHenry Golden Boy DeluxeHenry Lever .22 MagnumHenry Lever Action .22Henry Lever Carbine .22Henry Lever Octagon .22Henry Lever Octagon .22 MagnumHenry Lever Youth Model .22Henry Pump Action Octagon .22Henry Pump Action Octagon .22 MagnumHenry Varmint Express .17 HMRMarlin 39TDS CarbineMarlin Model 39A Golden Lever ActionMarlin Model 39AS Golden Lever-Action RifleMossberg Model 464 Rimfire Lever Action RifleNorinco EM–321 Pump RifleRemington 572BDL Fieldmaster Pump RifleRossi Model 62 SA Pump RifleRossi Model 62 SAC CarbineRossi Model G2 Gallery RifleRuger Model 96 Lever-Action RifleTaurus Model 62-PumpTaurus Model 72 Pump Rifle Winchester Model 9422 Lever-Action RifleWinchester Model 9422 Magnum Lever-Action Rifle Rimfire Rifles—Bolt Actions & Single ShotsAnschutz 1416D/1516D Classic Rifles Anschutz 1418D/1518D Mannlicher Rifles Anschutz 1700 FWT Bolt-Action Rifle Anschutz 1700D Bavarian Bolt-Action Rifle Anschutz 1700D Classic Rifles Anschutz 1700D Custom Rifles Anschutz 1700D Graphite Custom Rifle Anschutz 1702 D H B Classic Anschutz 1713 Silhouette Anschutz Achiever Anschutz Achiever Bolt-Action Rifle Anschutz All other Bolt Action Rimfire Models Anschutz Kadett Anschutz Model 1502 D Classic Anschutz Model 1517 D Classic Anschutz Model 1517 MPR Multi Purpose Anschutz Model 1517 S–BR Anschutz Model 1710 D KL Anschutz Model 1717 Classic Anschutz Model 1717 Silhouette Sporter Anschutz Model G4 MPB Anschutz Model Woodchucker Armscor Model 14P Bolt-Action Rifle Armscor Model 1500 Rifle Beeman/HW 60–J–ST Bolt-Action Rifle BRNO ZKM 452 Deluxe BRNO ZKM–456 Lux Sporter BRNO ZKM–452 Deluxe Bolt-Action Rifle Browning A-Bolt 22 Bolt-Action Rifle Browning A-Bolt Gold Medallion Browning T-Bolt Rimfire Rifles Cabanas Espronceda IV Bolt-Action Rifle Cabanas Leyre Bolt-Action Rifle Cabanas Master Bolt-Action Rifle Cabanas Phaser Rifle Chipmunk Single Shot Rifle Cooper Arms Model 36S Sporter Rifle Cooper Model 57–M Bolt Action Rifle CZ 452 Bolt Action Rifles Dakota 22 Sporter Bolt-Action Rifle Davey Crickett Single Shot Rifle Harrington & Richardson Sportster Harrington & Richardson Sportster 17 Hornady Magnum Rimfire Harrington & Richardson Sportster Compact Henry Mini Bolt Action Rifle Henry Acu-Bolt .22 Henry Mini Bolt Youth .22 Kimber Bolt Action .22 Rifles Krico Model 300 Bolt-Action Rifles Lakefield Arms Mark I Bolt-Action Rifle Lakefield Arms Mark II Bolt-Action Rifle Magtech Model MT Bolt Action Rifle Magtech Model MT–22C Bolt-Action Rifle Marlin Model 15YN Little BuckarooMarlin Model 25MN Bolt-Action Rifle Marlin Model 25N Bolt-Action Repeater Marlin Model 880 Bolt-Action Rifle Marlin Model 881 Bolt-Action Rifle Marlin Model 882 Bolt-Action Rifle Marlin Model 883 Bolt-Action Rifle Marlin Model 883SS Bolt-Action Rifle Marlin Model 915 YN Little BuckarooMarlin Model 915Y (Compact) Marlin Model 915YS (Compact) Marlin Model 917 Marlin Model 917S Marlin Model 917V Marlin Model 917VR Marlin Model 917VS Marlin Model 917VS–CF Marlin Model 917VSF Marlin Model 917VST Marlin Model 917VT Marlin Model 925 Marlin Model 925C Marlin Model 925M Marlin Model 925R Marlin Model 925RM Marlin Model 980S Marlin Model 980S–CF Marlin Model 981T Marlin Model 982 Bolt Action Rifle Marlin Model 982VS Marlin Model 982VS–CF Marlin Model 983 Marlin Model 983S Marlin Model 983T Marlin Model XT–17 Series Bolt Action Rifles Marlin Model XT–22 Series Bolt Action Rifles Mauser Model 107 Bolt-Action Rifle Mauser Model 201 Bolt-Action Rifle Meacham Low-Wall Rifle Mossberg Model 801/802 Bolt Rifles Mossberg Model 817 Varmint Bolt Action Rifle Navy Arms TU–33/40 Carbine Navy Arms TU–KKW Sniper Trainer Navy Arms TU–KKW Training Rifle New England Firearms Sportster Single Shot Rifles Norinco JW–15 Bolt-Action Rifle Norinco JW–27 Bolt-Action Rifle Remington 40–XR Rimfire Custom Sporter Remington 541–T Remington 541–T HB Bolt-Action Rifle Remington 581–S Sportsman Rifle Remington Model Five Remington Model Five Youth Rossi Matched Pair Single Shot Rifle Ruger 77/17 Ruger 77/22 Ruger 77/22 Rimfire Bolt-Action Rifle Ruger 77/44 Ruger K77/22 Varmint Rifle Savage CUB T Mini Youth Savage Mark I–G Bolt Action Savage Mark II Bolt Action Rifles Savage Model 30 G Stevens Favorite Savage Model 93 Rifles Thompson/Center Hotshot Youth Rifle Ultra Light Arms Model 20 RF Bolt-Action Rifle Winchester Model 52B Sporting Rifle Winchester Wildcat Bolt Action Rifle 22  Competition Rifles—Centerfire & RimfireAnschutz 1803D Intermediate Match Anschutz 1808D RT Super Match 54 Target Anschutz 1827B Biathlon Rifle Anschutz 1827BT Fortner Biathlon Rifle Anschutz 1903 Rifles Anschutz 1903D Match Rifle Anschutz 1907 Match Rifle Anschutz 1910 Super Match II Anschutz 1911 Match Rifle Anschutz 1912 Rifles Anschutz 1913 Super Match Rifle Anschutz 54.18MS REP Deluxe Silhouette Rifle Anschutz 54.18MS Silhouette Rifle Anschutz 64 MP R Silhouette Rifle Anschutz 64–MS Left Silhouette Anschutz Super Match 54 Target Model 2007 Anschutz Super Match 54 Target Model 2013Beeman/Feinwerkbau 2600 Target Rifle Cooper Arms Model TRP–1 ISU Standard Rifle E.A.A./HW 60 Target Rifle E.A.A./HW 660 Match Rifle E.A.A./Weihrauch HW 60 Target Rifle Ed Brown Model 704, M40A2 Marine Sniper Finnish Lion Standard Target Rifle Krico Model 360 S2 Biathlon Rifle Krico Model 360S Biathlon Rifle Krico Model 400 Match Rifle Krico Model 500 Kricotronic Match Rifle Krico Model 600 Match Rifle Krico Model 600 Sniper Rifle Lakefield Arms Model 90B Target Rifle Lakefield Arms Model 91T Target Rifle Lakefield Arms Model 92S Silhouette Rifle Marlin Model 2000 Target Rifle Mauser Model 86–SR Specialty Rifle McMillan 300 Phoenix Long Range Rifle McMillan Long Range Rifle McMillan M–86 Sniper Rifle McMillan M–89 Sniper Rifle McMillan National Match RifleParker-Hale M–85 Sniper Rifle Parker-Hale M–87 Target Rifle Remington 40–X Bolt Action Rifles Remington 40–XB Rangemaster Target Centerfire Remington 40–XBBR KS Remington 40–XC KS National Match Course Rifle Remington 40–XR KS Rimfire Position Rifle Sako TRG–21 Bolt-Action Rifle Sako TRG–22 Bolt Action Rifle Springfield Armory M–1 Garand Steyr-Mannlicher SSG Rifles Steyr-Mannlicher Match SPG–UIT Rifle Steyr-Mannlicher SSG P–I Rifle Steyr-Mannlicher SSG P–II Rifle Steyr-Mannlicher SSG P–III Rifle Steyr-Mannlicher SSG P–IV Rifle Tanner 300 Meter Free Rifle Tanner 50 Meter Free Rifle Tanner Standard UIT Rifle Time Precision 22RF Bench Rifle Wichita Silhouette Rifle  Shotguns—AutoloadersAmerican Arms American Arms/Franchi Black Magic 48/AL Benelli Bimillionaire Benelli Black Eagle Competition Auto Shotgun Benelli Cordoba Benelli Executive Series Benelli Legacy Model Benelli M1 Benelli M1 Defense Benelli M1 Tactical Benelli M1014 Limited Edition Benelli M2 Benelli M2 Field Steady Grip Benelli M2 Practical Benelli M2 Tactical Benelli M2 American Series Benelli M3 Convertible Benelli M4 Models Vinci Steady Grip Benelli Montefeltro Super 90 20-Gauge Shotgun Benelli Montefeltro Super 90 Shotgun Benelli Raffaello Series Shotguns Benelli Sport Model Benelli Super 90 M1 Field Model Benelli Super Black Eagle II Models Benelli Super Black Eagle II Steady Grip Benelli Super Black Eagle Models Benelli Super Black Eagle Shotgun Benelli Super Black Eagle Slug Gun Benelli Super Vinci Benelli Supersport Benelli Two-Gun Sets Benelli Ultralight Benelli Vinci Beretta 390 Field Auto Shotgun Beretta 390 Super Trap, Super Skeet Shotguns Beretta 3901 Citizen Beretta 3901 Rifled Slug Gun Beretta 3901 Statesman Beretta A–303 Auto Shotgun Beretta A400 Series Beretta AL–2 Models Beretta AL–3 Deluxe Trap Beretta AL390 Series Beretta AL391 Teknys Gold Beretta AL391 Teknys Gold Sporting Beretta AL391 Teknys Gold Target Beretta AL391 Urika 2 Camo AP Beretta AL391 Urika 2 Camo Max-4 Beretta AL391 Urika 2 Classic Beretta AL391 Urika 2 Gold Beretta AL391 Urika 2 Gold Sporting Beretta AL391 Urika 2 Parallel Target SL Beretta AL391 Urika 2 Sporting Beretta AL391 Urika 2 Synthetic Beretta EH76A95C78F39148EBB692C2638AA9AA9500 Pintail Series Beretta Model 1200 Field Beretta Model 1201F Auto Shotgun Beretta Model 300 Beretta Model 301 Series Beretta Model 302 Series Beretta Model 60 Beretta Model 61 Beretta Model A304 Lark Beretta Model AL391 Series Beretta Model TX4 Storm Beretta Silver Lark Beretta UGB25 Xcel Beretta Vittoria Auto ShotgunBeretta Xtrema2 Breda Altair Breda Altair Special Breda Aries 2 Breda Astro Breda Astrolux Breda Echo Breda Ermes Series Breda Gold Series Breda Grizzly Breda Mira Breda Standard Series Breda Xanthos Brolin BL–12 Brolin SAS–12 Browning A–500G Auto Shotgun Browning A–500G Sporting Clays Browning A–500R Auto Shotgun Browning Auto-5 Light 12 and 20 Browning Auto-5 Magnum 12 Browning Auto-5 Magnum 20 Browning Auto-5 Stalker Browning B2000 Series Browning BSA 10 Auto Shotgun Browning BSA 10 Stalker Auto Shotgun Browning Gold Series Browning Maxus Series Charles Daly Field Grade Series Charles Daly Novamatic Series Charles Daly Tactical Churchill Regent Churchill Standard Model Churchill Turkey Automatic Shotgun Churchill Windsor Cosmi Automatic Shotgun CZ 712 CZ 720 CZ 912 Escort Escort Series European American Armory (EAA) Bundra Series Fabarms Ellegi Series Fabarms Lion Series Fabarms Tactical FNH USA Model SLP Franchi 610VS Franchi 612 Series Franchi 620 Franchi 712 Franchi 720 Franchi 912 Franchi AL 48 Franchi AL 48 Series Franchi Elite Franchi I–12 Inertia Series Franchi Prestige H&K Model 512 H&R Manufrance H&R Model 403 Hi-Standard 10A Hi-Standard 10B Hi-Standard Semi Automatic Model Hi-Standard Supermatic Series Ithaca Mag-10 Ithaca Model 51 Series LaSalle Semi-automatic Ljutic Bi-matic Autoloader Luger Ultra-light Model Marlin SI 12 Series Maverick Model 60 Auto Shotgun Model AL–1 Mossberg 1000 Mossberg Model 600 Auto Shotgun Mossberg Model 930 All-Purpose Field Mossberg Model 930 Slugster Mossberg Model 930 Turkey Mossberg Model 930 Waterfowl Mossberg Model 935 Magnum Combos Mossberg Model 935 Magnum Flyway Series Waterfowl Mossberg Model 935 Magnum Grand Slam Series Turkey Mossberg Model 935 Magnum Turkey Mossberg Model 935 Magnum Waterfowl New England Firearms Excell Auto Combo New England Firearms Excell Auto Synthetic New England Firearms Excell Auto Turkey New England Firearms Excell Auto Walnut New England Firearms Excell Auto Waterfowl Nighthawk Tactical Semi-auto Ottomanguns Sultan Series Remington 105Ti SeriesRemington 1100 20-Gauge Deer Gun Remington 1100 LT–20 Auto Remington 1100 LT–20 Tournament Skeet Remington 1100 Special Field Remington 11–48 Series Remington 11–96 Series Remington Model 105 Cti Remington Model 11 Series Remington Model 1100 Classic Trap Remington Model 1100 Competition Remington Model 1100 G3 Remington Model 1100 G3 Remington Model 1100 Series Remington Model 1100 Shotgun Remington Model 1100 Sporting Series Remington Model 11–87 Sportsman Camo Remington Model 11–87 Sportsman Super Mag Synthetic Remington Model 11–87 Sportsman Super Mag Waterfowl Remington Model 11–87 Sportsman Synthetic Remington Model 11–87 Sportsman Youth Remington Model 11–87 Sportsman Youth Synthetic Remington Model 48 Series Remington Model 58 Series Remington Model 870 Classic TrapRemington Model 878A Automaster Remington Model SP–10 Magnum Satin Remington Model SP–10 Waterfowl Remington Model SPR453 Remington Versa-Max Series Savage Model 720 Savage Model 726 Savage Model 740C Skeet Gun Savage Model 745 Savage Model 755 Series Savage Model 775 Series Scattergun Technologies K–9 Scattergun Technologies SWAT Scattergun Technologies Urban Sniper Model SKB 1300 Upland SKB 1900 SKB 300 Series SKB 900 Series SKS 3000 Smith & Wesson Model 1000 Smith & Wesson Model 1012 Series Spartan Gun Works SPR453 TOZ Model H–170 Tri-Star Diana Series Tri-Star Phantom Series Tri-Star Viper Series Tula Arms Plant TOZ 87 Verona 401 Series Verona 405 Series Verona 406 SeriesVerona SX801 Series Weatherby Centurion Series Weatherby Field Grade Weatherby Model 82 Weatherby SA–08 Series Weatherby SA–459 TR Weatherby SAS Series Winchester 1500 Winchester Model 50 Winchester Model 59 Winchester Super X1 Series Winchester Super X2 Series Winchester Super X3 Series  Shotguns—Slide ActionsADCO Diamond Grade ADCO Diamond Series Shotguns ADCO Mariner Model ADCO Sales Inc. Gold Elite Series Armscor M–30 Series Armscor M–5 Baikal IZH–81 Baikal MP133 Benelli Nova Series Benelli Supernova Series Beretta Ariete Standard Beretta Gold Pigeon Pump Beretta Model SL–12 Beretta Ruby Pigeon Pump Beretta Silver Pigeon Pump Brolin Field Series Brolin Lawman Model Brolin Slug Special Brolin Slugmaster Brolin Turkey Master Browning BPS Game Gun Deer Special Browning BPS Game Gun Turkey Special Browning BPS Pigeon Grade Pump Shotgun Browning BPS Pump Shotgun Browning BPS Pump Shotgun (Ladies and Youth Model) Browning BPS Series Pump Shotgun Browning BPS Stalker Pump Shotgun Browning Model 12 Limited Edition Series Browning Model 42 Pump Shotgun Century IJ12 Slide Action Century Ultra 87 Slide Action Charles Daly Field Hunter Ducks Unlimited Dinner Guns EAA Model PM2 Escort Field Series Fort Worth Firearms GL18 H&R Pardner Pump Hi-Standard Flite-King Series Hi-Standard Model 200 Interstate Arms Model 981 Interstate Arms Model 982T Ithaca Deerslayer II Rifled Shotgun Ithaca Model 87 Deerslayer Shotgun Ithaca Model 87 Deluxe Pump Shotgun Ithaca Model 87 Series ShotgunsIthaca Model 87 Supreme Pump Shotgun Ithaca Model 87 Turkey Gun Magtech Model 586–VR Pump Shotgun Maverick Models 88, 91 Pump Shotguns Mossberg 200 Series Shotgun Mossberg 3000 Pump shotgun Mossberg 535 ATS Series Pump Shotguns Mossberg Field Grade Model 835 Pump Shotgun Mossberg Model 500 All Purpose Field Mossberg Model 500 Bantam Mossberg Model 500 Bantam Combo Mossberg Model 500 Bantam Pump Mossberg Model 500 Camo Pump Mossberg Model 500 Combos Mossberg Model 500 Flyway Series Waterfowl Mossberg Model 500 Grand Slam Series Turkey Mossberg Model 500 Muzzleloader Mossberg Model 500 Muzzleloader Combo Mossberg Model 500 Series Pump Shotguns Mossberg Model 500 Slugster Mossberg Model 500 Sporting Pump Mossberg Model 500 Super Bantam All Purpose Field Mossberg Model 500 Super Bantam Combo Mossberg Model 500 Super Bantam Slug Mossberg Model 500 Super Bantam Turkey Mossberg Model 500 Trophy Slugster Mossberg Model 500 Turkey Mossberg Model 500 Waterfowl Mossberg Model 505 Series Pump Shotguns Mossberg Model 505 Youth All Purpose FieldMossberg Model 535 ATS All Purpose Field Mossberg Model 535 ATS Combos Mossberg Model 535 ATS Slugster Mossberg Model 535 ATS Turkey Mossberg Model 535 ATS Waterfowl Mossberg Model 835 Regal Ulti-Mag Pump Mossberg Model 835 Series Pump Shotguns Mossberg Model 835 Ulti-Mag Mossberg Turkey Model 500 Pump National Wild Turkey Federation (NWTF) Banquet/Guns of the Year New England Firearms Pardner Pump Combo New England Firearms Pardner Pump Field New England Firearms Pardner Pump Slug Gun New England Firearms Pardner Pump Synthetic New England Firearms Pardner Pump Turkey Gun New England Firearms Pardner Pump Walnut New England Firearms Pardner Pump-Compact Field New England Firearms Pardner Pump-Compact Synthetic New England Firearms Pardner Pump-Compact Walnut Norinco Model 98 Field Series Norinco Model 983 Norinco Model 984 Norinco Model 985 Norinco Model 987 Orvis Grand Vazir Series Quail Unlimited Limited Edition Pump Shotguns Remington 870 Express Remington 870 Express Rifle Sighted Deer Gun Remington 870 Express Series Pump Shotguns Remington 870 Express Turkey Remington 870 High Grade Series Remington 870 High Grades Remington 870 Marine Magnum Remington 870 Special Field Remington 870 Special Purpose Deer Gun Remington 870 Special Purpose Synthetic Camo Remington 870 SPS Special Purpose Magnum Remington 870 SPS–BG–Camo Deer/Turkey Shotgun Remington 870 SPS–Deer Shotgun Remington 870 SPS–T Camo Pump Shotgun Remington 870 TC Trap Remington 870 Wingmaster Remington 870 Wingmaster Series Remington 870 Wingmaster Small Gauges Remington Model 11–87 XCS Super Magnum Waterfowl Remington Model 870 Ducks Unlimited Series Dinner Pump Shotguns Remington Model 870 Express Remington Model 870 Express JR. Remington Model 870 Express Shurshot Synthetic Cantilever Remington Model 870 Express Super Magnum Remington Model 870 Express Synthetic Remington Model 870 Express Youth Gun Remington Model 870 Express Youth Synthetic Remington Model 870 SPS Shurshot Synthetic Cantilever Remington Model 870 SPS Shurshot Synthetic Turkey Remington Model 870 SPS Special Purpose Magnum Series Pump Shotguns Remington Model 870 SPS Super Mag Max Gobbler Remington Model 870 XCS Marine Magnum Remington Model 870 XCS Super Magnum Winchester 12 Commercial Riot Gun Winchester 97 Commercial Riot Gun Winchester Model 12 Pump Shotgun Winchester Model 120 Ranger Winchester Model 1200 Series Shotgun Winchester Model 1300 Ranger Pump Gun Winchester Model 1300 Ranger Pump Gun Combo & Deer Gun Winchester Model 1300 Series Shotgun Winchester Model 1300 Slug Hunter Deer Gun Winchester Model 1300 Turkey Gun Winchester Model 1300 Walnut Pump Winchester Model 42 High Grade ShotgunWinchester Speed Pump Defender Winchester SXP Series Pump Shotgun Zoli Pump Action Shotgun  Shotguns—Over/UndersADCO Sales Diamond Series ShotgunsAmerican Arms/Franchi Falconet 2000 O/U American Arms Lince American Arms Silver I O/U American Arms Silver II Shotgun American Arms Silver Skeet O/U American Arms Silver Sporting O/U American Arms Silver Trap O/U American Arms WS/OU 12, TS/OU 12 Shotguns American Arms WT/OU 10 Shotgun American Arms/Franchi Sporting 2000 O/U Armsport 2700 O/U Goose Gun Armsport 2700 Series O/U Armsport 2900 Tri-Barrel Shotgun AYA Augusta AYA Coral A AYA Coral B AYA Excelsior AYA Model 37 Super AYA Model 77 AYA Model 79 Series Baby Bretton Over/Under Shotgun Baikal IZH27 Baikal MP310 Baikal MP333 Baikal MP94 Beretta 90 DE LUXEBeretta 682 Gold E Skeet Beretta 682 Gold E Trap Beretta 682 Gold E Trap Bottom Single Beretta 682 Series Beretta 682 Super Sporting O/U Beretta 685 Series Beretta 686 Series Beretta 686 White Onyx Beretta 686 White Onyx Sporting Beretta 687 EELL Classic Beretta 687 EELL Diamond Pigeon Beretta 687 EELL Diamond Pigeon Sporting Beretta 687 series Beretta 687EL Sporting O/U Beretta Alpha Series Beretta America Standard Beretta AS Beretta ASE 90 Competition O/U Shotgun Beretta ASE 90 Gold Skeet Beretta ASE Gold Beretta ASE Series Beretta ASEL Beretta BL Sereis Beretta DT10 Series Beretta DT10 Trident EELL Beretta DT10 Trident L Sporting Beretta DT10 Trident Skeet Beretta DT10 Trident Sporting Beretta DT10 Trident Trap Combo Beretta Europa Beretta Field Shotguns Beretta Gamma Series Beretta Giubileo Beretta Grade Four Beretta Grade One Beretta Grade Three Beretta Grade Two Beretta Milano Beretta Model 686 Ultralight O/U Beretta Model SO5, SO6, SO9 Shotguns Beretta Onyx Hunter Sport O/U Shotgun Beretta Over/Under Field Shotguns Beretta Royal Pigeon Beretta S56 Series Beretta S58 Series Beretta Series 682 Competition Over/Unders Beretta Silver Pigeon II Beretta Silver Pigeon II Sporting Beretta Silver Pigeon III Beretta Silver Pigeon III Sporting Beretta Silver Pigeon IV Beretta Silver Pigeon S Beretta Silver Pigeon V Beretta Silver Snipe Beretta Skeet Set Beretta SO–1 Beretta SO–2 Beretta SO–3 Beretta SO–4 Beretta SO5 Beretta SO6 EELLBeretta SO–10 Beretta SO10 EELL Beretta Sporting Clay Shotguns Beretta SV10 Perennia Beretta Ultralight Beretta Ultralight Deluxe Bertuzzi Zeus Bertuzzi Zeus Series Beschi Boxlock Model Big Bear Arms IJ–39 Big Bear Arms Sterling Series Big Bear IJ–27 Blaser F3 Series Bosis Challenger Titanium Bosis Laura Bosis Michaelangelo Bosis Wild Series Boss Custom Over/Under Shotguns Boss Merlin Boss Pendragon Breda Pegaso Series Breda Sirio Standard Breda Vega Series Bretton Baby Standard Bretton Sprint Deluxe BRNO 500/501 BRNO 502 BRNO 801 Series BRNO 802 Series BRNO BS–571 BRNO BS–572 BRNO ZH–300 BRNO ZH–301 BRNO ZH–302 BRNO ZH–303 Browning 325 Sporting Clays Browning 625 Series Browning 725 Series Browning B–25 Series Browning B–26 Series Browning B–27 Series Browning B–125 Custom Shop Series Browning Citori 525 Series Browning Citori GTI Sporting Clays Browning Citori Lightning Series Browning Citori O/U Shotgun Browning Citori O/U Skeet Models Browning Citori O/U Trap Models Browning Citori Plus Trap Combo Browning Citori Plus Trap Gun Browning Cynergy Series Browning Diana Grade Browning Lightning Sporting Clays Browning Micro Citori Lightning Browning Midas Grade Browning Special Sporting Clays Browning Sporter Model Browning ST–100 Browning Superlight Citori Over/Under Browning Superlight Citori Series Browning Superlight Feather Browning Superposed Pigeon Grade Browning Superposed Standard BSA Falcon BSA O/U BSA Silver Eagle Cabela’s VoloCaprinus Sweden Model Centurion Over/Under Shotgun Century Arms Arthemis Chapuis Over/Under ShotgunCharles Daly Country Squire Model Charles Daly Deluxe Model Charles Daly Diamond Series Charles Daly Empire Series Charles Daly Field Grade O/U Charles Daly Lux Over/Under Charles Daly Maxi-Mag Charles Daly Model 105 Charles Daly Model 106 Charles Daly Model 206 Charles Daly Over/Under Shotguns, Japanese Manufactured Charles Daly Over/Under Shotguns, Prussian Manufactured Charles Daly Presentation Model Charles Daly Sporting Clays Model Charles Daly Superior Model Charles Daly UL Churchill Imperial Model Churchill Monarch Churchill Premiere Model Churchill Regent Trap and Skeet Churchill Regent V Churchill Sporting Clays Churchill Windsor III Churchill Windsor IV Classic Doubles Model 101 Series Cogswell & Harrison Woodward Type Connecticut Shotgun Company A. Galazan Model Connecticut Shotgun Company A–10 American Connecticut Valley Classics Classic Field Waterfowler Connecticut Valley Classics Classic Sporter O/U Continental Arms Centaure Series Cortona Over/Under Shotguns CZ 581 Solo CZ Canvasback 103D CZ Limited Edition CZ Mallard 104A CZ Redhead Deluxe 103FE CZ Sporting CZ Super Scroll Limited Edition CZ Upland Ultralight CZ Wingshooter Dakin Arms Model 170 Darne SB1 Darne SB2 Darne SB3 Depar ATAK Doumoulin Superposed Express Ducks Unlimited Dinner Guns/Guns of the Year, Over/Under Models Dumoulin Boss Royal Superposed E.A.A. Falcon E.A.A. Scirocco Series E.A.A./Sabatti Falcon-Mon Over/Under E.A.A./Sabatti Sporting Clays Pro-Gold O/U ERA Over/Under Famars di Abbiatico & Salvinelli Aries Famars di Abbiatico & Salvinelli Castrone Famars di Abbiatico & Salvinelli Dove Gun Famars di Abbiatico & Salvinelli Excaliber Series Famars di Abbiatico & Salvinelli Jorema Famars di Abbiatico & Salvinelli Leonardo Famars di Abbiatico & Salvinelli Pegasus Famars di Abbiatico & Salvinelli Posiden Famars di Abbiatico & Salvinelli Quail Gun Famars di Abbiatico & Salvinelli Royal Famars di Abbiatico & Salvinelli Royale Fausti Boutique Series Fausti Caledon Series Fausti Class Series Ferlib Boss Model Finnclassic 512 Series Franchi 2004 Trap Franchi 2005 Combination Trap Franchi Alcione Series Franchi Aristocrat Series Franchi Black Majic Franchi Falconet Series Franchi Instict Series Franchi Model 2003 Trap Franchi Renaissance Series Franchi Sporting 2000 Franchi Undergun Model 3000 Franchi Veloce Series Galef Golden Snipe Galef Silver Snipe Golden Eagle Model 5000 Series Griffon & Howe Black Ram Griffon & Howe Broadway Griffon & Howe Claremont Griffon & Howe Madison Griffon & Howe Silver Ram Griffon & Howe SuperbriteGuerini Apex Series Guerini Challenger Sporting Guerini Ellipse Evo Guerini Ellipse Evolution Sporting Guerini Ellipse Limited Guerini Essex Field Guerini Flyaway Guerini Forum Series Guerini Magnus Series Guerini Maxum Series Guerini Summit Series Guerini Tempio Guerini Woodlander H&R Harrich #1 H&R Model 1212 H&R Model 1212WFH&R Pinnacle Hatfields Hatfield Model 1 of 100 Heym Model 55 F Heym Model 55 SS Heym Model 200 Holland & Holland Royal Series Holland & Holland Sporting Model IGA 2000 Series IGA Hunter Series IGA Trap Series IGA Turkey SeriesIGA Waterfowl Series K.F.C. E–2 Trap/Skeet K.F.C. Field Gun Kassnar Grade I O/U Shotgun KDF Condor Khan Arthemis Field/Deluxe Kimber Augusta Series Kimber Marias Series Krieghoff K–80 Four-Barrel Skeet Set Krieghoff K–80 International Skeet Krieghoff K–80 O/U Trap Shotgun Krieghoff K–80 Skeet Shotgun Krieghoff K–80 Sporting Clays O/U Krieghoff K–80/RT Shotguns Krieghoff Model 20 Sporting/Field Krieghoff Model 32 Series Lames Field Model Lames Skeet Model Lames Standard Model Lames California Model Laurona Model 67 Laurona Model 82 Series Laurona Model 83 SeriesLaurona Model 84 Series Laurona Model 85 SeriesLaurona Model 300 Series Laurona Silhouette 300 Sporting Clays Laurona Silhouette 300 Trap Laurona Super Model Over/Unders Lebeau Baron Series Lebeau Boss Verres Lebeau Boxlock with sideplates Lebeau Sidelock Lebeau Versailles Lippard Custom Over/Under Shotguns Ljutic LM–6 Deluxe O/U Shotgun Longthorne Hesketh Game Gun Longthorne Sporter Marlin Model 90 Marocchi Avanza O/U Shotgun Marocchi Conquista Over/Under Shotgun Marocchi Conquista Series Marocchi Model 100 Marocchi Model 99 Maverick HS–12 Tactical Maverick Hunter Field Model McMillan Over/Under Sidelock Merkel 201 Series Merkel 2016 Series Merkel 2116 EL Sidelock Merkel 303EL Luxus Merkel Model 100 Merkel Model 101 Merkel Model 101E Merkel Model 200E O/U Shotgun Merkel Model 200E Skeet, Trap Over/Unders Merkel Model 200SC Sporting Clays Merkel Model 203E, 303E Over/Under Shotguns Merkel Model 204E Merkel Model 210 Merkel Model 301 Merkel Model 302 Merkel Model 304E Merkel Model 310E Merkel Model 400 Merkel Model 400E Merkel Model 2000 Series Mossberg Onyx Reserve Field Mossberg Onyx Reserve Sporting Mossberg Silver Reserve Field Mossberg Silver Reserve Series Mossberg Silver Reserve Sporting Norinco Type HL12–203 Omega Standard Over/Under Model Orvis Field Orvis Knockabout Orvis Premier Grade Orvis SKB Green Mountain Uplander Orvis Sporting Clays Orvis Super Field Orvis Uplander Orvis Waterfowler Pederson Model 1000 Series Pederson Model 1500 Series Perazzi Boxlock Action Hunting Perazzi Competition Series Perazzi Electrocibles Perazzi Granditalia Perazzi Mirage Special Four-Gauge Skeet Perazzi Mirage Special Skeet Over/Under Perazzi Mirage Special Sporting O/U Perazzi MS80 Perazzi MT–6 Perazzi MX1/MX2 Perazzi MX3 Perazzi MX4Perazzi MX5 Perazzi MX6 Perazzi MX7 Over/Under Shotguns Perazzi MX8/20 Over/Under Shotgun Perazzi MX8/MX8 Special Trap, Skeet Perazzi MX9 Single Over/Under Shotguns Perazzi MX10 Perazzi MX11 Perazzi MX12 Hunting Over/Under Perazzi MX14 Perazzi MX16 Perazzi MX20 Hunting Over/UnderPerazzi MX28, MX410 Game O/U Shotguns Perazzi MX2000 Perazzi MX2005 Perazzi MX2008 Perazzi Sidelock Action Hunting Perazzi Sporting Classic O/U Perugini Maestro Series Perugini Michelangelo Perugini Nova Boss Pietro Zanoletti Model 2000 Field O/U Piotti Boss Over/Under Shotgun Pointer Italian Model Pointer Turkish Model Remington 396 Series Remington 3200 Series Remington Model 32 Series Remington Model 300 Ideal Remington Model 332 SeriesRemington Model SPR310 Remington Model SPR310N Remington Model SPR310S Remington Peerless Over/Under Shotgun Remington Premier Field Remington Premier Ruffed Grouse Remington Premier Series Remington Premier STS Competition Remington Premier Upland Richland Arms Model 41 Richland Arms Model 747 Richland Arms Model 757 Richland Arms Model 787 Richland Arms Model 808 Richland Arms Model 810 Richland Arms Model 828 Rigby 401 Sidelock Rota Model 650 Rota Model 72 Series Royal American Model 100 Ruger Red Label O/U Shotgun Ruger Sporting Clays O/U Shotgun Ruger Woodside Shotgun Rutten Model RM 100 Rutten Model RM285 S.I.A.C.E. Evolution S.I.A.C.E. Model 66C S.I.A.C.E.600T Lusso EL San Marco 10-Ga. O/U Shotgun San Marco 12-Ga. Wildflower Shotgun San Marco Field Special O/U Shotgun Sauer Model 66 Series Savage Model 242 Savage Model 420/430 Sig Sauer Aurora Series Sig Sauer SA–3 Sig Sauer SA–5 Silma Model 70 SeriesSKB Model 85 Series SKB Model 500 Series SKB Model 505 Deluxe Over/Under Shotgun SKB Model 505 Series SKB Model 600 Series SKB Model 605 Series SKB Model 680 Series SKB Model 685 Over/Under Shotgun SKB Model 685 Series SKB Model 700 Series SKB Model 785 Series SKB Model 800 Series SKB Model 880 Series SKB Model 885 Over/Under Trap, Skeet, Sporting Clays SKB Model 885 Series SKB Model 5600 Series SKB Model 5700 Series SKB Model 5800 Series SKB Model GC–7 Series Spartan SPR310/320 Stevens Model 240 Stevens Model 512 Stoeger/IGA Condor I O/U Shotgun Stoeger/IGA ERA 2000 Over/Under Shotgun Techni-Mec Model 610 Over/Under Tikka Model 412S Field Grade Over/Under Traditions 350 Series Traditions Classic Field Series Traditions Classic Upland Series Traditions Gold Wing Series Traditions Real 16 Series Tri Star Model 330 Series Tri-Star Hunter EX Tri-Star Model 300 Tri-Star Model 333 Series Tri-Star Setter Model Tri-Star Silver Series Tri-Star Sporting Model TULA 120 TULA 200 TULA TOZ34 Universal 7112 Universal 7312 Universal 7412 Universal 7712 Universal 7812 Universal 7912 Verona 501 Series Verona 680 Series Verona 702 Series Verona LX692 Series Verona LX980 Series Weatherby Athena Grade IV O/U Shotguns Weatherby Athena Grade V Classic Field O/U Weatherby Athena Series Weatherby Classic Field Models Weatherby II, III Classic Field O/Us Weatherby Orion II Classic Sporting Clays O/U Weatherby Orion II series Weatherby Orion II Sporting Clays O/U Weatherby Orion III Series Weatherby Orion O/U Shotguns Winchester Model 91 Winchester Model 96 Winchester Model 99 Winchester Model 101 All Models and GradesWinchester Model 1001 O/U Shotgun Winchester Model 1001 Series Winchester Model 1001 Sporting Clays O/U Winchester Model G5500 Winchester Model G6500 Winchester Select Series Zoli Condor Zoli Deluxe Model Zoli Dove Zoli Field Special Zoli Pigeon Model Zoli Silver Snipe Zoli Snipe Zoli Special ModelZoli Target Series Zoli Texas Zoli Z Series Zoli Z–90 Series Zoli Z-Sport Series Shotguns—Side by SidesArmas Azor Sidelock Model ADCO Sales Diamond Series Shotguns American Arms Brittany Shotgun American Arms Derby Side-by-Side American Arms Gentry Double Shotgun American Arms Grulla #2 Double Shotgun American Arms TS/SS 10 Double Shotgun American Arms TS/SS 12 Side-by-Side American Arms WS/SS 10 Arizaga Model 31 Double Shotgun Armes de Chasse Sidelock and Boxlock Shotguns Armsport 1050 Series Double Shotguns Arrieta Sidelock Double Shotguns Auguste Francotte Boxlock Shotgun Auguste Francotte Sidelock Shotgun AYA Boxlock Shotguns AYA Sidelock Double Shotguns Baikal IZH–43 Series Shotguns Baikal MP210 Series Shotguns Baikal MP213 Series Shotguns Baikal MP220 Series Shotguns Baker Gun Sidelock Models Baltimore Arms Co. Style 1 Baltimore Arms Co. Style 2 Bayard Boxlock and Sidelock Model Shotguns Beretta 450 series Shotguns Beretta 451 Series Shotguns Beretta 452 Series Shotguns Beretta 470 Series Shotguns Beretta Custom Grade Shotguns Beretta Francia Standard Beretta Imperiale Montecarlo Beretta Model 452 Sidelock Shotgun Beretta Omega Standard Beretta Side-by-Side Field Shotguns Beretta Verona/Bergamo Bertuzzi Ariete Hammer Gun Bertuzzi Model Orione Bertuzzi Venere Series Shotguns Beschi Sidelock and Boxlock Models Bill Hanus Birdgun Doubles Bosis Country SxS Bosis Hammer Gun Bosis Queen Sidelock Boss Robertson SxS Boss SxS Boswell Boxlock Model Boswell Feartherweight Monarch Grade Boswell Merlin Sidelock Boswell Sidelock Model Breda Andromeda Special BRNO ZP Series Shotguns Brown SxS Shotgun Browning B–SS Browning B–SS Belgian/Japanese Prototype Browning B–SS Sidelock Browning B–SS Sporter Bruchet Model A Bruchet Model B BSA Classic BSA Royal Cabela’s ATA Grade II Custom Cabela’s Hemingway Model Casartelli Sidelock Model Century Coach SxS Chapuis RGP Series Shotguns Chapuis RP Series Shotguns Chapuis Side-by-Side Shotgun Chapuis UGP Round Design SxS Charles Daly 1974 Wildlife Commemorative Charles Daly Classic Coach Gun Charles Daly Diamond SxS Charles Daly Empire SxS Charles Daly Model 306 Charles Daly Model 500 Charles Daly Model Dss Double Charles Daly Superior SxS Churchill Continental Series Shotguns Churchill Crown Model Churchill Field Model Churchill Hercules Model Churchill Imperial Model Churchill Premiere Series Shotguns Churchill Regal Model Churchill Royal Model Churchill Windsor Series Shotguns Cimarron Coach Guns Classic Doubles Model 201 Classic Clot 1878 Hammer Shotgun Cogswell & Harrison Sidelock and Boxlock Shotguns Colt 1883 Hammerless Colt SxS Shotgun Connecticut Shotgun Co. Model 21 Connecticut Shotgun Co. RBL Series Continental Arms Centaure Crescent SxS Model Crucelegui Hermanos Model 150 Double CZ Amarillo CZ Bobwhite CZ Competition CZ Deluxe CZ Durango CZ Grouse CZ Hammer Models CZ Partridge CZ Ringneck CZ Ringneck Target Dakin Model 100 Dakin Model 147 Dakin Model 160 Dakin Model 215 Dakota American Legend Dakota Classic Grade Dakota Classic Grade II Dakota Classic Grade III Dakota Premier Grade Dan Arms Deluxe Field Model Dan Arms Field Model Darne Sliding Breech Series Shotguns Davidson Arms Model 63B  Davidson Arms Model 69SL  Davidson Arms Model 73 Stagecoach  Dumoulin Continental Model Dumoulin Etendard Model Dumoulin Europa Model Dumoulin Liege Model E.A.A. SABA  E.A.A./Sabatti Saba-Mon Double Shotgun E.M.F. Model 1878 SxS E.M.F. Stagecoach SxS Model ERA Quail SxS ERA Riot SxSERA SxS Famars Boxlock Models Famars Castore Famars Sidelock Models Fausti Caledon Fausti Class Fausti Class Round Body Fausti DEA Series Shotguns Ferlib Mignon Hammer Model Ferlib Model F VII Double Shotgun FN Anson SxS Standard Grade FN New Anson SxS Standard GradeFN Sidelock Standard Grade Fox Higher Grade Models (A–F) Fox Sterlingworth Series Franchi Airone Franchi Astore Series Franchi Destino Franchi Highlander Franchi Sidelock Double Barrel Francotte Boxlock Shotgun Francotte Jubilee Model Francotte Sidelock Shotgun Galef Silver Hawk SxS Galef Zabala SxS Garbi Model 100 Garbi Model 101 Side-by-Side Garbi Model 103A, B Side-by-Side Garbi Model 200 Side-by-Side Gastinne Model 105 Gastinne Model 202 Gastinne Model 353 Gastinne Model 98 Gib 10 Gauge Magnum Gil Alhambra Gil Diamond Gil Laga Gil OlimpiaGreener Sidelock SxS Shotguns Griffin & Howe Britte Griffin & Howe Continental Sidelock Griffin & Howe Round Body Game Gun Griffin & Howe Traditional Game Gun Grulla 217 Series Grulla 219 Series Grulla Consort Grulla Model 209 Holland Grulla Model 215 Grulla Model 216 Series Grulla Number 1 Grulla Royal Grulla Super MH Grulla Supreme Grulla Windsor H&R Anson & Deeley SxS H&R Model 404 H&R Small Bore SxS Hammer Gun Hatfield Uplander Shotgun Henry Atkin Boxlock Model Henry Atkin Sidelock Model Holland & Holland Cavalier Boxlock Holland & Holland Dominion Game Gun Holland & Holland Northwood Boxlock Holland & Holland Round Action Sidelock Holland & Holland Round Action Sidelock Paradox Holland & Holland Royal Hammerless Ejector Sidelock Holland & Holland Sidelock Shotguns Holloway premier Sidelock SxS Model Hopkins & Allen Boxlock and Sidelock Models Huglu SxS Shotguns Husqvarna SxS Shotguns IGA Deluxe Model IGA Turkey Series Model Interstate Arms Model 99 Coach Gun Ithaca Classic Doubles Series Shotguns Ithaca Hammerless Series Iver Johnson Hammerless Model Shotguns Jeffery Boxlock Shotguns Jeffery Sidelock Shotguns K.B.I. Grade II SxS Khan Coach Gun Kimber Valier Series Krieghoff Essencia Boxlock Krieghoff Essencia Sidelock Lanber Imperial Sidelock Laurona Boxlock Models Laurona Sidelock Models Lefever Grade A Field Model Lefever Grade A Skeet Model Lefever New Lefever ModelLefever Nitro Special Lefever Sideplate ModelsLeforgeron Boxlock Ejector Leforgeron Sidelock Ejector Liberty Coach Gun Series MacNaughton Sidelock Model Malin Boxlock Model Malin Sidelock Model Masquelier Boxlock Model Masquelier Sidelock Model Medwell SxS Sidelock Merkel Model 8, 47E Side-by-Side Shotguns Merkel Model 47LSC Sporting Clays Double Merkel Model 47S, 147S Side-by-Sides Merkel Model 76E Merkel Model 122E Merkel Model 126E Merkel Model 280 Series Merkel Model 360 Series Merkel Model 447SLMerkel Model 1620 Series Merkel Model 1622 Series Mossberg Onyx Reserve Sporting Mossberg Silver Reserve Field Navy Arms Model 100 Navy Arms Model 150 Orvis Custom Uplander Orvis Field Grade Orvis Fine Grade Orvis Rounded Action Orvis Waterfowler Parker Fluid Steel Barrel Models (All Grades) Parker Reproductions Side-by-Side Pederson Model 200 Pederson Model 2500 Perazzi DHO Models Perugini Ausonia Perugini Classic Model Perugini Liberty Perugini Regina Model Perugini Romagna Gun Piotti Hammer Gun Piotti King Extra Side-by-Side Piotti King No. 1 Side-by-Side Piotti Lunik Side-by-Side Piotti Monaco Series Piotti Monte Carlo Piotti Piuma Side-by-Side Piotti Westlake Precision Sports Model 600 Series Doubles Premier Italian made SxS Shotguns Premier Spanish made SxS Shotguns Purdy Best Quality Game Gun Remington Model 1900 Hammerless Remington Model SPR210 Remington Model SPR220 Remington Model SPR220 Cowboy Remington Premier SxS Richland Arms Co. Italian made SxS Models Richland Arms Co. Spanish made SxS Models Rigby Boxlock Shotgun Rigby Hammer Shotgun Rizzini Boxlock Side-by-Side Rizzini Sidelock Side-by-Side Rossi Overlund Rossi Squire Rota Model 105 Rota Model 106 Rota Model 411 Series Royal American Model 600 Boxlock Royal American Model 800 Sidelock Ruger Gold Label SAE Model 209E SAE Model 210S SAE Model 340X Sarasqueta Mammerless Sidelock Sarasqueta Model 3 Boxlock Sauer Boxlock Model Shotguns Sauer Sidelock Model Shotguns Savage Fox Model FA–1 Savage Model 550 Scott Blenheim Scott Bowood Scott Chatsworth Scott Kinmount SIACE Italian made SxS Shotguns SKB Model 100 SKB Model 150 SKB Model 200 SKB Model 280 SKB Model 300 SKB Model 385 SKB Model 400 SKB Model 480 SKB Model 485 Smith & Wesson Elite Gold Series Grade I Smith & Wesson Elite Silver Grade I Smith, L.C. Boxlock Hammerless Shotguns Smith, L.C. Sidelock Hammerless Shotguns Spartan SPR Series Shotguns Stevens Model 311/315 Series Stoeger/IGA Uplander Side-by-Side Shotgun Taylor’s SxS Model Tri-Star Model 311 Tri-Star Model 411 Series Ugartechea 10-Ga. Magnum Shotgun Universal Double Wing SxS Vouzelaud Model 315 Series Walther Model WSF Walther Model WSFD Weatherby Atheana Weatherby D’Italia Series Weatherby Orion Westley Richards Best Quality Sidelock Westley Richards Boxlock Shotguns Westley Richards Connaught Model Westley Richards Hand Detachable Lock Model William Douglas Boxlock Winchester Model 21 Winchester Model 24 Zoli Alley Cleaner Zoli Classic Zoli Falcon II Zoli Model Quail Special Zoli Pheasant Zoli Silver Hawk Zoli Silver Snipe  Shotguns—Bolt Actions & Single ShotsADCC Diamond Folding ModelAmerican Arms Single-ShotARMSCOR 301AArmsport Single Barrel Shotgun Baikal MP18 Beretta 471 EL Silver Hawk Beretta 471 Silver Hawk Beretta Beta Single Barrel Beretta MKII Trap Beretta Model 412 Beretta Model FS Beretta TR–1 Beretta TR–1 Trap Beretta Vandalia Special Trap Browning BT–99 Competition Trap Special Browning BT–99 Plus Micro Browning BT–99 Plus Trap Gun Browning Micro Recoilless Trap Shotgun Browning Recoilless Trap Shotgun Crescent Single Shot Models CZ Cottontail Desert Industries Big Twenty Shotgun Fefever Long Range Field Frigon FS–4 Frigon FT–1 Frigon FT–C Gibbs Midland Stalker Greener General Purpose GP MKI/MKII H&R Survivor H&R Tracker Slug Model Harrington & Richardson N.W.T.F. Turkey Mag Harrington & Richardson Pardner Harrington & Richardson Pardner Compact Harrington & Richardson Pardner Compact Turkey Gun Harrington & Richardson Pardner Screw-In Choke Harrington & Richardson Pardner Turkey Gun Harrington & Richardson Pardner Turkey Gun Camo Harrington & Richardson Pardner Waterfowl Harrington & Richardson Tamer Harrington & Richardson Tamer 20 Harrington & Richardson Topper Classic Youth Shotgun Harrington & Richardson Topper Deluxe Classic Harrington & Richardson Topper Deluxe Model 098 Harrington & Richardson Topper Junior Harrington & Richardson Topper Model 098 Harrington & Richardson Topper Trap Gun Harrington & Richardson Tracker II Slug Gun Harrington & Richardson Ultra Slug Hunter Harrington & Richardson Ultra Slug Hunter Compact Harrington & Richardson Ultra Slug Hunter Deluxe Harrington & Richardson Ultra Slug Hunter Thumbhole Stock Harrington & Richardson Ultra-Lite Slug HunterHi-Standard 514 Model Holland & Holland Single Barrel Trap IGA Reuna Model IGA Single Barrel Classic Ithaca Model 66 Ithaca Single Barrel TrapIver Johnson Champion Series Iver Johnson Commemorative Series Single Shot Shotgun Iver Johnson Excel Krieghoff K–80 Single Barrel Trap Gun Krieghoff KS–5 Special Krieghoff KS–5 Trap Gun Lefever Trap Gun Ljutic LTX Super Deluxe Mono Gun Ljutic Mono Gun Single Barrel Ljutic Recoilless Space Gun Shotgun Marlin Model 55 Goose Gun Bolt Action Marlin Model 60 Single Shot Marocchi Model 2000 Mossberg Models G–4, 70, 73, 73B Mossberg Models 75 Series Mossberg Models 80, 83, 83B, 83D Mossberg 173 Series Mossberg Model 183 Series Mossberg Model 185 Series Mossberg Model 190 Series Mossberg Model 195 Series Mossberg Model 385 Series Mossberg Model 390 Series Mossberg Model 395 Series Mossberg Model 595 Series Mossberg Model 695 Series New England Firearms N.W.T.F. Shotgun New England Firearms Standard Pardner New England Firearms Survival Gun New England Firearms Tracker Slug Gun New England Firearms Turkey and Goose Gun Parker Single Barrel Trap Models Perazzi TM1 Special Single Trap Remington 90–T Super Single Shotgun Remington Model No. 9 Remington Model 310 Skeet Remington Model No. 3 Rossi Circuit Judge Lever Action Shotgun Rossi Circuit Judge Shotgun Ruger Single Barrel Trap S.W.D. Terminator Savage Kimel Kamper Single Shot Savage Model 210F Slug Warrior Savage Model 212 Slug Gun Savage Model 220 Series Savage Model 220 Slug Gun SEITZ Single Barrel Trap SKB Century II Trap SKB Century Trap SKB Model 505 Trap SKB Model 605 Trap Smith, L.C. Single Barrel Trap Models Snake Charmer II Shotgun Stoeger/IGA Reuna Single Barrel Shotgun Tangfolio Model RSG–16 Tangfolio Blockcard Model Tangfolio Model DSG Tangfolio Model RSG–12 Series Tangfolio Model RSG–20 Tangfolio RSG-TacticalTaurus Circuit Judge Shotgun Thompson/Center Encore Shotgun Thompson/Center Pro Hunter Turkey Shotgun Thompson/Center TCR ’87 Hunter Shotgun Universal Firearms Model 7212 Single Barrel Trap Winchester Model 36 Single Shot Winchester Model 37 Single Shot Winchester Model 41 Bolt Action Winchester Model 9410 Series Zoli Apache Model Zoli Diano Series Zoli Loner Series . (d)Effective dateSubsections (v)(1)(B) and (w)(1)(B) of section 922 of title 18, United States Code, as added by the amendment made by subsection (a) of this section, shall take effect on the date that is 27 months after the date of the enactment of this Act.
 4.PenaltiesSection 924(a)(1)(B) of title 18, United States Code, is amended by striking or (q) of section 922 and inserting (q), (r), (v), or (w) of section 922. 5.Buy-back program for semiautomatic assault weapons and large capacity ammunition feeding devices (a)In generalDuring the period that begins with the date that is 3 months after the date of the enactment of this Act and ends with the day before the date that is 27 months after such date of enactment, the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives (in this section referred to as the Director) shall operate a program under which the Director shall purchase from any person who is not a manufacturer of firearms or ammunition, or from any governmental entity in the United States, any semiautomatic assault weapon or large capacity ammunition feeding device offered by the person or entity for sale to the United States, for an amount equal to the average retail price of the semiautomatic assault weapon or large capacity ammunition feeding device, as the case may be, in the United States during the 1-year period that ends with such date of enactment, as determined by the Director.
 (b)Schedule of pricesWithin 3 months after the date of the enactment of this Act, the Director shall publish a schedule of prices at which the Director will purchase a semiautomatic assault weapon or large capacity ammunition feeding device under subsection (a).
 (c)Destruction of items purchasedThe Director shall destroy any semiautomatic assault weapon or large capacity ammunition feeding device received under subsection (a) as soon as practicable after the receipt, except that the Director may delay the destruction for so long as the item is needed in an ongoing investigation or legal proceeding.
 (d)DefinitionsIn this section, the terms semiautomatic assault weapon and large capacity ammunition feeding device shall have the meanings given the terms in paragraphs (35) and (36), respectively, of section 921(a) of title 18, United States Code.
 6.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby.
		